Table of Contents Filed pursuant to Rule 424(b)(5) Registration Statement No. 333-104150 PROSPECTUS SUPPLEMENT (To Prospectus dated September 26, 2003) Up to 3,000,000 Shares MDU RESOURCES GROUP, INC. Common Stock We have entered into a sales agency financing agreement and an amendment to such sales agency financing agreement, which we refer to collectively as the sales agency financing agreement, with Wells Fargo Securities, LLC, or Wells Fargo, relating to shares of our common stock offered by this prospectus supplement and the accompanying prospectus.In accordance with the terms, and subject to the conditions, of the sales agency financing agreement, we may offer and sell up to 3,000,000 shares of our common stock from time to time through Wells Fargo as our agent for the offer and sale of the shares.Wells Fargo is not required to sell any specific number of shares but, subject to the terms and conditions of the sales agency financing agreement, is required to use its commercially reasonable efforts consistent with its normal trading and sales practices to sell such shares.Sales of the shares, if any, will be made at market prices prevailing at the time of sale.Wells Fargo will receive from us a commission equal to 1% of the sales price of all shares sold through it as agent under the sales agency financing agreement. Our common stock is listed on the New York Stock Exchange under the symbol “MDU.”On June 27, 2007, the last reported sale price of our common stock on the New York Stock Exchange was $28.36 per share. Our principal executive offices are located at 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota 58506-5650, telephone (701) 530-1000. See "Risk Factors" beginning on page S-3 for a discussion of certain risk factors that prospective investors should consider before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these shares or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus.Any representation to the contrary is a criminal offense. Wells Fargo Securities, LLC The date of this prospectus supplement is June 28, 2007. Table of Contents TABLE OF CONTENTS Page Prospectus Supplement Important Notice about Information in this Prospectus Supplement and the Accompanying Prospectus S-2 About this Prospectus Supplement S-2 Risk Factors S-3 Where You Can Find More Information About Us S-7 MDU Resources Group, Inc. S-10 Description of the Common Stock S-11 Use of Proceeds S-15 Plan of Distribution S-15 Experts S-17 Legal Matters S-17 Page Prospectus Risk Factors 3 Forward-Looking Statements 5 Where You Can Find More Information About Us 6 MDU Resources Group, Inc. 8 Ratio of Earnings to Fixed Charges 9 Use of Proceeds 9 Selected Consolidated Financial Data 9 Description of the Debt Securities 10 Description of the First Mortgage Bonds 27 Description of the Common Stock 30 Description of the Preference Share Purchase Rights 34 Plan of Distribution 36 Experts 37 Legal Opinions 38 IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS You should rely only on the information incorporated by reference or provided in this prospectus supplement or in the accompanying prospectus.Neither we nor Wells Fargo has authorized anyone else to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.Neither we nor Wells Fargo is making an offer of these securities in any jurisdiction where the offer is not permitted.You should not assume that the information in this prospectus supplement, the accompanying prospectus or the documents incorporated by reference herein and therein is accurate as of any date other than the date such information is presented. ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is this prospectus supplement, which describes the specific terms of this offering.The second part, the accompanying prospectus, gives more general information, some of which may not apply to this offering.You should read this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference which are described under “WHERE YOU CAN FIND MORE INFORMATION ABOUT US” in this prospectus supplement, in their entirety before making an investment decision.If the information in this prospectus supplement is different from, or inconsistent with, the information in the accompanying prospectus, you should rely on the information contained in this prospectus supplement. This prospectus supplement and the accompanying prospectus contain, or incorporate by reference, forward-looking statements.Such forward-looking statements should be considered together with the cautionary statements described under “RISK FACTORS” in this prospectus supplement and important factors included in the documents incorporated by reference which are described under “WHERE YOU CAN FIND MORE INFORMATION ABOUT US” in this prospectus supplement. S-2 Table of Contents RISK FACTORS In considering whether to purchase shares of common stock, you should carefully consider all the information we have included or incorporated by reference in this prospectus supplement and the accompanying prospectus.In particular, you should carefully consider the risk factors described below.These are risks we consider to be material to your decision whether to invest in the shares.There may be risks that you view in a different way than we do, and we may omit a risk that we consider immaterial, but you consider important.New risks may emerge at any time and we cannot predict such risks or estimate the extent to which they may affect our financial performance.If any of the following risks, or any new risks, occurs, our business, financial condition or results of operations could be materially harmed.In that case, the value or trading price of the shares could decline. We are including the following factors and cautionary statements in this prospectus supplement to make applicable and to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by us or on our behalf.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions (many of which are based, in turn, upon further assumptions) and other statements that are other than statements of historical facts.From time to time, we may publish or otherwise make available forward-looking statements of this nature.All these subsequent forward-looking statements, whether written or oral and whether made by us or on our behalf, also are expressly qualified by these factors and cautionary statements. Forward-looking statements involve risks and uncertainties, which could cause actual results or outcomes to differ materially from those expressed.Our expectations, beliefs and projections are expressed in good faith and are believed by us to have a reasonable basis, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties.Nonetheless, our expectations, beliefs or projections may not be achieved or accomplished. Any forward-looking statement contained in this prospectus supplement or the accompanying prospectus or any document incorporated by reference into this prospectus supplement or the accompanying prospectus speaks only as of the date on which the statement is made, and we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances that occur after the date on which the statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time, and it is not possible for management to predict all of the factors, nor can it assess the effect of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Following are some specific factors that should be considered for a better understanding of our financial condition.These factors and the other matters discussed herein are important factors that could cause our actual results or outcomes to differ materially from those discussed in the forward-looking statements included elsewhere in this document. Economic Risks Our natural gas and oil production and pipeline and energy services businesses are dependent on factors, including commodity prices and commodity price basis differentials, that cannot be predicted or controlled. These factors include:fluctuations in natural gas and crude oil prices; fluctuations in commodity price basis differentials; availability of economic supplies of natural gas; drilling successes in natural gas and oil operations; the timely receipt of necessary permits and approvals; the ability to contract for or to secure necessary drilling rig and service contracts and to retain employees to drill for and develop reserves; the ability to acquire natural gas and oil properties; and other risks incidental to the operations of natural gas and oil wells.Significant changes in these factors could negatively affect the results of operations and financial condition of our natural gas and oil production and pipeline and energy services businesses. S-3 Table of Contents The construction, startup and operation of power generation facilities may involve unanticipated changes or delays that could negatively impact our business and results of operations. The construction, startup and operation of power generation facilities involves many risks, including delays; breakdown or failure of equipment; competition; inability to obtain required governmental permits and approvals; inability to negotiate acceptable acquisition, construction, fuel supply, off-take, transmission or other material agreements; changes in market price for power; cost increases; as well as the risk of performance below expected levels of output or efficiency.Such unanticipated events could negatively impact our business and results of operations. Economic volatility affects our operations, as well as the demand for our products and services and, as a result, may have a negative impact on our future revenues. The global demand for natural resources, interest rates, governmental budget constraints and the ongoing threat of terrorism can create volatility in the financial markets.A soft economy could negatively affect the level of public and private expenditures on projects and the timing of these projects which, in turn, would negatively affect the demand for our products and services. We rely on financing sources and capital markets.If we are unable to obtain economic financing in the future, our ability to execute our business plans, make capital expenditures or pursue acquisitions that we may otherwise rely on for future growth could be impaired. We rely on access to both short-term borrowings, including the issuance of commercial paper, and long-term capital markets as sources of liquidity for capital requirements not satisfied by our cash flow from operations.If we are not able to access capital at competitive rates, the ability to implement our business plans may be adversely affected.Market disruptions or a downgrade of our credit ratings may increase the cost of borrowing or adversely affect our ability to access one or more financing markets.Such disruptions could include: · A severe prolonged economic downturn · The bankruptcy of unrelated industry leaders in the same line of business · A deterioration in capital market conditions · Volatility in commodity prices · Terrorist attacks Environmental and Regulatory Risks Some of our operations are subject to extensive environmental laws and regulations that may increase costs of operations, impact or limit business plans, or expose us to environmental liabilities. We are subject to extensive environmental laws and regulations affecting many aspects of our present and future operations including air quality, water quality, waste management and other environmental considerations.These laws and regulations can result in increased capital, operating and other costs, and delays as a result of ongoing litigation and administrative proceedings and compliance, remediation, containment and monitoring obligations, particularly with regard to laws relating to power plant emissions and coalbed natural gas development.These laws and regulations generally require us to obtain and comply with a wide variety of environmental licenses, permits, inspections and other approvals.Public officials and entities, as well as private individuals and organizations, may seek injunctive relief or other remedies to enforce applicable environmental laws and regulations.We cannot predict the outcome (financial or operational) of any related litigation or administrative proceedings that may arise.Existing environmental regulations may be revised and new regulations seeking to protect the environment may be adopted or become applicable to us.Revised or additional regulations, which result S-4 Table of Contents in increased compliance costs or additional operating restrictions, particularly if those costs are not fully recoverable from customers, could have a material effect on our results of operations. One of our subsidiaries is subject to ongoing litigation and administrative proceedings in connection with its coalbed natural gas development activities.These proceedings have caused delays in coalbed natural gas drilling activity, and the ultimate outcome of the actions could have a material negative effect on existing coalbed natural gas operations and/or the future development of its coalbed natural gas properties. Fidelity Exploration & Production Company has been named as a defendant in, and/or certain of its operations are or have been the subject of, more than a dozen lawsuits filed in connection with its coalbed natural gas development in the Powder River Basin in Montana and Wyoming.If the plaintiffs are successful in these lawsuits, the ultimate outcome of the actions could have a material negative effect on Fidelity’s existing coalbed natural gas operations and/or the future development of its coalbed natural gas properties. The Montana Board of Environmental Review in March 2006 issued a decision in a rulemaking proceeding, initiated by the Northern Plains Resource Council, that amends the non-degradation policy applicable to water discharged in connection with coalbed natural gas operations.The amended policy includes additional limitations on factors deemed harmful, thereby restricting water discharges even further than under previous standards.Due in part to this amended policy, in May 2006, the Northern Cheyenne Tribe commenced litigation in Montana state court challenging two five-year water discharge permits that the Montana State Department of Environmental Quality granted to Fidelity in February 2006 and which are critical to Fidelity’s ability to manage water produced under present and future coalbed natural gas operations.If these permits are set aside, Fidelity’s coalbed natural gas operations in Montana could be significantly and adversely affected. We are subject to extensive government regulations that may delay and/or have a negative impact on our business and results of operations. We are subject to regulation by federal, state and local regulatory agencies with respect to, among other things, allowed rates of return, financings, industry rate structures, and recovery of purchased power and purchased gas costs.These governmental regulations significantly influence our operating environment and may affect our ability to recover costs from our customers.We are unable to predict the impact on operating results from the future regulatory activities of any of these agencies. Changes in regulations or the imposition of additional regulations could have an adverse impact on our results of operations. Risks Relating to Foreign Operations The value of our investments in foreign operations may diminish because of political, regulatory and economic conditions and changes in currency exchange rates in countries where we do business. We are subject to political, regulatory and economic conditions and changes in currency exchange rates in foreign countries where we do business.Significant changes in the political, regulatory or economic environment in these countries could negatively affect the value of our investments located in these countries.Also, since we are unable to predict the fluctuations in the foreign currency exchange rates, these fluctuations may have an adverse impact on our results of operations. Other Risks Our pending acquisition of Cascade Natural Gas Corporation may be delayed or may not occur if certain conditions are not satisfied.Upon completion of the acquisition, if we are unable to integrate the Cascade operations effectively, our future financial position or results of operations may be adversely affected. S-5 Table of Contents We have entered into a definitive merger agreement to acquire Cascade Natural Gas Corporation.The total value of the transaction, including certain outstanding Cascadeindebtedness, is approximately $475 million.The completion of the acquisition is subject to the satisfaction of various customary closing conditions.Our pending acquisition of Cascade may be delayed or may not occur if we are unable to satisfy closing conditions or obtain financing.If we are unable to integrate the Cascade operations effectively, our future financial position or results of operations may be adversely affected. The pending sale of our domestic independent power production assets may be delayed or may not occur if certain conditions are not satisfied. The completion of the pending sale is subject to the fulfillment of regulatory approvals and closing conditions.The inability to complete the sale in a timely manner could affect our options for funding the Cascade acquisition, and could result in our having to incur additional indebtedness and financing costs. One of our subsidiaries is engaged in litigation with a nonaffiliated natural gas producer that has been conducting drilling and production operations that the subsidiary believes is causing diversion and loss of quantities of storage gas from one of its storage reservoirs.If the subsidiary is not able to obtain relief through the courts or the regulatory process, its storage operations could be materially and adversely affected. Williston Basin Interstate Pipeline Company has filed suit in Federal court in Montana seeking to recover unspecified damages from Anadarko Petroleum Corporation and its wholly owned subsidiary, Howell Petroleum Corporation, and to enjoin Anadarko and Howell’s present and future production operations in and near Williston Basin’s Elk Basin Storage Reservoir located in Wyoming and Montana.Based on relevant information, including reservoir and well pressure data, Williston Basin believes that Elk Basin Storage Reservoir pressures have decreased and that the storage reservoir has lost gas and continues to lose gas as a result of Anadarko and Howell’s drilling and production activities.In related litigation, Howell filed suit in Wyoming state district court against Williston Basin asserting that it is entitled to produce any gas that might escape from Williston Basin’s storage reservoir.Williston Basin has answered Howell’s complaint and has asserted counterclaims.Williston Basin has sought preliminary injunctive relief seeking to enjoin the subject Anadarko and Howell wells from taking Williston Basin’s storage gas.If Williston Basin is unable to obtain timely relief through the courts or regulatory process, its present and future gas storage operations, including its ability to meet its contractual storage and transportation obligations to customers, could be materially and adversely affected. Weather conditions can adversely affect our operations and revenues. Our results of operations can be affected by changes in the weather.Weather conditions directly influence the demand for electricity and natural gas, affect the wind-powered operation at the independent power production business, affect the price of energy commodities, affect the ability to perform services at the construction services and construction materials and mining businesses and affect ongoing operation and maintenance and construction and drilling activities for the pipeline and energy services and natural gas and oil production businesses.In addition, severe weather can be destructive, causing outages, reduced natural gas and oil production, and/or property damage, which could require additional costs to be incurred.As a result, adverse weather conditions could negatively affect our results of operations and financial condition. Competition is increasing in all of our businesses. All of our businesses are subject to increased competition.Construction services’ competition is based primarily on price and reputation for quality, safety and reliability.The construction materials products are marketed under highly competitive conditions and are subject to such competitive forces as price, service, delivery time and proximity to the customer.The electric utility and natural gas industries also are experiencing increased competitive pressures as a result of consumer demands, technological advances, increased natural gas prices and other factors.Pipeline and energy services competes with several pipelines for access to natural gas supplies and gathering, transportation and storage business.The natural gas and oil production business is subject to competition in the acquisition and development of natural gas and oil properties.The independent power production industry S-6 Table of Contents has many competitors in the operation, acquisition and development of power generation facilities.The increase in competition could negatively affect our results of operations and financial condition. Other factors that could impact our businesses. The following are other factors that should be considered for a better understanding of our financial condition.These other factors may impact our financial results in future periods. · Acquisition, disposal and impairments of assets or facilities · Changes in operation, performance and construction of plant facilities or other assets · Changes in present or prospective generation · The availability of economic expansion or development opportunities · Population growth rates and demographic patterns · Market demand for, and/or available supplies of, energy- and construction-related products and services · Cyclical nature of large construction projects at certain operations · Changes in tax rates or policies · Unanticipated project delays or changes in project costs (including related energy costs) · Unanticipated changes in operating expenses or capital expenditures · Labor negotiations or disputes · Inability of the various contract counterparties to meet their contractual obligations · Changes in accounting principles and/or the application of such principles to us · Changes in technology · Changes in legal or regulatory proceedings · The ability to effectively integrate the operations and the internal controls of acquired companies · The ability to attract and retain skilled labor and key personnel · Increases in employee and retiree benefit costs WHERE YOU CAN FIND MORE INFORMATION ABOUT US We file annual, quarterly and other reports and other information with the Securities and Exchange Commission.You can read and copy any information filed by us with the Securities and Exchange Commission at the Securities and Exchange Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549.You can obtain additional information about the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330. S-7 Table of Contents In addition, the Securities and Exchange Commission maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission, including MDU Resources.We also make our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments to those reports available, free of charge, through our website at www.mdu.com as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC.Information contained on our website does not constitute part of this prospectus supplement or the accompanying prospectus. The Securities and Exchange Commission allows us to “incorporate by reference” the information that we file with the Securities and Exchange Commission, which means that we may disclose important information to you by referring you to those documents in this prospectus supplement and the accompanying prospectus.The information incorporated by reference is an important part of this prospectus supplement and the accompanying prospectus. We are incorporating by reference the documents listed below and any future filings we make with the Securities and Exchange Commission under Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 until we terminate this offering.Any of those future filings will update, supersede and replace the information contained in any documents incorporated by reference in this prospectus supplement and the accompanying prospectus at the time of the future filings. 1. MDU Resources’ Annual Report on Form 10-K for the year ended December 31, 2006 (including portions of the Annual Report to Stockholders), filed February 21, 2007 (SEC File No. 1-3480); 2. MDU Resources’ Amendment No. 1 to Annual Report on Form 10-K/A for the year ended December 31, 2006 (including portions of the Annual Report to Stockholders), filed March 1, 2007 (SEC File No. 1-3480); 3. MDU Resources’ Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, filed May 8, 2007 (SEC File No. 1-3480); 4. MDU Resources’ Current Report on Form 8-K, filed January 30, 2007 (SEC File No. 1-3480); 5. MDU Resources’ Current Report on Form 8-K, filed February 21, 2007 (SEC File No. 1-3480); 6. MDU Resources’ Current Report on Form 8-K, filed March 12, 2007 (SEC File No. 1-3480); 7. MDU Resources’ Current Report on Form 8-K, filed April 26, 2007 (SEC File No. 1-3480); 8. MDU Resources’ Current Report on Form 8-K, filed June 6, 2007 (SEC File No. 1-3480); 9. MDU Resources’ Current Report on From 8-K, filed June 19, 2007 (SEC File No. 1-3480); 10. MDU Resources’ Registration Statement on Form 8-A, filed September 21, 1994, Amendment No. 1 thereto, filed March 23, 2000, Amendment No. 2 thereto, filed March 10, 2003,Amendment No. 3 thereto, filed January 21, 2004, and Amendment No. 4 thereto, filed June 27, 2007 (SEC File No. 1-3480); 11. MDU Resources’ Registration Statement on Form 8-A filed November 12, 1998, and Amendment No. 1 thereto, filed March 23, 2000 (SEC File No. 1-3480); and 12. Certificate of Adjustment to Purchase Price and Redemption Price, as amended and restated, pursuant to the Rights Agreement (filed as Exhibit 4(c) to Form 10-Q for the quarter ended June30, 2006, filed on August4, 2006) (SEC File No. 1-3480); 13. Proxy Statement for an annual meeting of stockholders held on April 24, 2007, filed March 6, 2007 (SEC File No. 1-3480); and S-8 Table of Contents 14. Sales Agency Financing Agreement, dated as of July 27, 2006, between MDU Resources Group, Inc. and Wells Fargo Securities, LLC (filed as Exhibit 1 to the Current Report on Form 8-K, filed on July 27, 2006) (SEC File No. 1-3480); You may request a copy of these documents, at no cost to you, by writing or calling Office of the Treasurer, MDU Resources Group, Inc., 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota 58506-5650, telephone (701) 530-1000. S-9 Table of Contents MDU
